Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000703
                                                         24-JUN-2014
                                                         08:03 AM



                          SCWC-13-0000703


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            GENE WONG,

         Petitioner/Plaintiff-Appellant, Cross-Appellee,


                                 vs.


                     HAWAIIAN AIRLINES, INC.,

         Respondent/Defendant-Appellee, Cross-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000703; CIV. NO. 11-1-2459)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for


writ of certiorari, filed June 19, 2014, is dismissed without


prejudice to re-filing the application pursuant to HRAP Rule


40.1(a) (2014) (“The application shall be filed within thirty


days after the filing of the intermediate court of appeals’ 

judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai'i, June 24, 2014.

R. Steven Geshell               /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                  2